Case 1:20-cv-04260-JGK Document 94-2 Filed 10/05/20 Page 1 of 4




                      Exhibit B
                 Case 1:20-cv-04260-JGK Document 94-2 Filed 10/05/20 Page 2 of 4


Wardenski, Joseph

From:                Takemoto, Benjamin (CIV) <Benjamin.Takemoto@usdoj.gov>
Sent:                Thursday, October 1, 2020 12:57 PM
To:                  Wardenski, Joseph; Wells, Carlotta (CIV); Dickey, Jennifer B. (OASG)
Cc:                  Colangelo, Matthew; Fajana, Morenike; Krishnan, Sabita (Law); McKenzie, Lindsay; Pepe, Joseph (Law)
Subject:             RE: New York v. ED - Administrative Record



Hi Joe,

Thank you for your e‐mail. Our colleagues at the agency are working diligently on these issues, and we will of
course keep you updated.

Best,
Ben

‐‐

Benjamin T. Takemoto
Trial Attorney
U.S. Department of Justice, Civil Division, Federal Programs Branch
Ben Franklin Station, P.O. Box 883, Washington, DC 20044
Tel: (202) 532‐4252 / Fax: (202) 616‐8460

The information in this e‐mail, including any attachments, is intended only for any recipients listed above. It
may contain information that is privileged or confidential. Any review, use, distribution, or copying of this e‐mail
is prohibited except by or on behalf of the intended recipient. If you have received this e‐mail in error, please
notify me immediately and destroy all copies of it. I appreciate your cooperation.

From: Wardenski, Joseph <Joseph.Wardenski@ag.ny.gov>
Sent: Thursday, October 01, 2020 12:03 PM
To: Takemoto, Benjamin (CIV) <btakemot@CIV.USDOJ.GOV>; Wells, Carlotta (CIV) <CWells@CIV.USDOJ.GOV>; Dickey,
Jennifer B. (OASG) <jbdickey@jmd.usdoj.gov>
Cc: Colangelo, Matthew <Matthew.Colangelo@ag.ny.gov>; Fajana, Morenike <Morenike.Fajana@ag.ny.gov>; Krishnan,
Sabita (Law) <skrishna@law.nyc.gov>; McKenzie, Lindsay <Lindsay.McKenzie@ag.ny.gov>; Pepe, Joseph (Law)
<jpepe@law.nyc.gov>
Subject: New York v. ED ‐ Administrative Record

Counsel,

We understand from Rebecca Kopplin’s email below that the Department of Education has agreed to supplement the
administrative record in response to the joint deficiency letter sent last week by the VRLC v. DeVos plaintiffs’ counsel on
behalf of plaintiffs in that case, New York v. Department of Education, and Pennsylvania v. DeVos. Given the upcoming
briefing deadlines, please let us know as soon as possible when you expect to make the supplemental productions and
the anticipated volume of those productions. Thank you very much.

Best,
Joe
                                                             1
                   Case 1:20-cv-04260-JGK Document 94-2 Filed 10/05/20 Page 3 of 4



Joseph J. Wardenski | Senior Trial Counsel
New York State Office of the Attorney General
28 Liberty Street | New York, New York 10005
Tel: (212) 416‐8441 | Cell: (347) 931‐8681 | Fax: (212) 416‐6007
Joseph.Wardenski@ag.ny.gov | ag.ny.gov
Pronouns: he/him/his




From: Kopplin, Rebecca M. (CIV) <Rebecca.M.Kopplin@usdoj.gov>
Sent: Wednesday, September 30, 2020 9:18 PM
To: Smith, Robin A. <RSmith@mofo.com>; Myers, Steven A. (CIV) <Steven.A.Myers@usdoj.gov>
Cc: Fleming Nolen, Natalie A. <nflemingnolen@mofo.com>; Vij, Vanshika <VVij@mofo.com>; Crujido, Caitlin A.
<CCrujido@mofo.com>; Harris, Evan M. <EHarris@mofo.com>; Chaudhry, Neena <nchaudhry@nwlc.org>; Patel, Shiwali
<spatel@nwlc.org>; Tang, Elizabeth <etang@nwlc.org>; Chandy, Sunu <schandy@nwlc.org>; Diane Rosenfeld
<rosenfel@law.harvard.edu>; Martin, Emily <emartin@nwlc.org>
Subject: RE: VRLC v. DeVos, No. 20‐11104 (D. Mass.)


External Email




Counsel,

One clarification to my earlier email: the estimate of next week is for most of the supplemental materials, but the
agency is still evaluating the timeline for external meeting calendar invitations.

Regards,

Rebecca

Rebecca M. Kopplin
Trial Attorney | United States Department of Justice
Civil Division | Federal Programs Branch
1100 L Street NW | Washington, D.C. 20005
Rebecca.M.Kopplin@usdoj.gov | (202) 514‐3953




From: Kopplin, Rebecca M. (CIV)
Sent: Wednesday, September 30, 2020 7:50 PM
To: 'Smith, Robin A.' <RSmith@mofo.com>; Myers, Steven A. (CIV) <stmyers@CIV.USDOJ.GOV>
Cc: Fleming Nolen, Natalie A. <nflemingnolen@mofo.com>; Vij, Vanshika <VVij@mofo.com>; Crujido, Caitlin A.
<CCrujido@mofo.com>; Harris, Evan M. <EHarris@mofo.com>; Chaudhry, Neena <nchaudhry@nwlc.org>; Patel, Shiwali
<spatel@nwlc.org>; Tang, Elizabeth <etang@nwlc.org>; Chandy, Sunu <schandy@nwlc.org>; Diane Rosenfeld
<rosenfel@law.harvard.edu>; Martin, Emily <emartin@nwlc.org>
Subject: RE: VRLC v. DeVos, No. 20‐11104 (D. Mass.)

Counsel,
                                                                   2
                 Case 1:20-cv-04260-JGK Document 94-2 Filed 10/05/20 Page 4 of 4


We’ve consulted with the Department of Education (Department or ED) about your September 25 letter concerning the
administrative record for Victim Rights Law Center v. DeVos, No. 1:20‐cv‐11104‐WGY (D. Mass., Sept. 4, 2020), New York
v. DeVos, No. 20‐cv‐04260‐JGK (S.D.N.Y., Sept. 3, 2020), and Pennsylvania v. DeVos, No. 20‐cv‐01468‐CJN (D.D.C., Sept. 4,
2020).

With regard to documents relating to the regulatory impact analysis (RIA) in the notice of proposed rulemaking (NPRM),
many of these documents are already included in the administrative record. See e.g., AR_292802‐293592 (public reports
of Title IX reports and investigations at 55 institutions of higher education nationwide). Some documents released in
response to the Freedom of Information Act request from the National Center on Youth Law regarding the RIA NPRM
were inadvertently omitted from the administrative record and will be produced in a supplement to the administrative
record. One of the records that will be included in the supplement included a link to the 2017 annual report from the
University of New Mexico. That report cannot now be located and will not be included in the supplement. In addition,
the Department identified one nonprivileged document considered in developing the RIA for the Final Rule, which will
also be included in a supplement to the administrative record.

Some documents previously produced as part of the administrative record in the SurvJustice litigation, including the
examples you provided, were inadvertently omitted when the files were transferred from the SurvJustice administrative
record to the administrative record for the Final Rule. The agency is working with the contractor to identify the
documents that were not transferred and will include them in the supplement to the administrative record.

Finally, ED confirms that the administrative record includes nonprivileged emails and documents related to or reflecting
meetings or listening sessions held between the Department and outside participants regarding the development of the
Department’s Title IX 2017 Guidance or NPRM held between January 2017 and May 6, 2020, when the Final Rule was
announced. The administrative record also includes other documents, including studies or reports, case law or law
review articles, and press articles, sent to Department officials from outside parties or shared among Department
officials and considered in the development of the 2017 Guidance, NPRM, and/or Final Rule. As in the SurvJustice
administrative record, ED will include external meeting calendar invitations in the supplement to the administrative
record. Internal meeting calendar invitations, however, have not been included in the administrative record as such
meeting invitations themselves were not considered or relied upon in developing the Final Rule.

The agency currently expects to produce the supplement to the administrative record to you next week, and to file it
with the various courts shortly after.

Regards,

Rebecca

Rebecca M. Kopplin
Trial Attorney | United States Department of Justice
Civil Division | Federal Programs Branch
1100 L Street NW | Washington, D.C. 20005
Rebecca.M.Kopplin@usdoj.gov | (202) 514‐3953




IMPORTANT NOTICE: This e-mail, including any attachments, may be confidential, privileged or otherwise
legally protected. It is intended only for the addressee. If you received this e-mail in error or from someone who
was not authorized to send it to you, do not disseminate, copy or otherwise use this e-mail or its attachments.
Please notify the sender immediately by reply e-mail and delete the e-mail from your system.


                                                            3
